Title: Thomas Jefferson to Peter Minor, 18 November 1813
From: Jefferson, Thomas
To: Minor, Peter


          Dear Sir Monticello Nov. 18. 13.
          Your favor of the 15th is recieved, notifying me that the Directors of the Rivanna company have had under consideration the bill respecting the navigation of our river, that they have decided unanimously that the passage of that law as it was amended by the Senate, would comprehend every object of
			 their petition to the last assembly, and that they propose to petition that the bill, as amended, may now pass into a law. to this I give my entire consent.
          I recieve with satisfaction your assurances that ‘it never was their intention to demand toll any where but at the locks, nor upon any lading but what passed the locks.’ this assurance would at all times have satisfied me if incorporated into the new law, so as to controul the former one. I acknolege I was under a contrary impression as to their intentions; and that this was not without foundation, as to a part of the Directors is countenanced by the following facts. 1. that the bill was drawn and passed the lower house without any Proviso to this effect. 2.
			 that
			 when amended in the Senate by the insertion of this proviso, Colo Branham, one of the Directors & a member of the lower house, did not think proper to let it pass. and 3.
			 that Capt Meriwether, another of the Directors, was so displeased with the Senator of our district for the insertion of this proviso, that he endeavored to prevent his reelection by denouncing him in letters to Amherst as having sacrificed the public interest to that of an individual, to which was added his opposition to him in this county; altho’ certainly, as our common representative, it was the duty of
			 the Senator to see justice done to all. that a majority of the District Directors wished nothing but justice, I have ever believed, and now beg them to accept my sincere assurances of it; and what I have said is merely for my own justification, and to shew that I have made no opposition, but on a point which themselves consider as right; and I hope I may further appeal to themselves to say whether, in every other instance, I have not yielded to their undertaking every aid and facility they have asked. I certainly would not have said thus much but to secure myself against the suspicion of making my private interests an obstacle to a public right, for which I am not conscious of having in my whole life given occasion. however we have now explained, & understand one another, and there is an end of the question.
          To the use of my canal, a site for a toll house, & any other necessary conveniences I have always without hesitation consented & now consent: and I am willing to confirm them by grant or contract for a reasonable term of years, and for this I ask no consideration, no use of the locks, for they can never be of any use to me. I only request such provisions by the Directors as may secure my mills against interruptions to which the boatmen have already shewn themselves wantonly prone, and so they will be unless there be some person, or some rules at least, to controul the opening & shutting of the locks. the enormous leakage of the locks too, when either open or shut, is a great evil to be provided against, with such other regulations as reason and experience will call for. I am sure there will be no difficulty in these arrangements, because I ask nothing but protection from injury, which the Directors could have no interest or wish to permit. and there will be the less difficulty in making satisfactory arrangements, as I have raised the water in my dam one foot, and have the materials ready & in place for raising it another foot in the next warm season, so that the surplus of water, beyond what is necessary for the mills, will be sufficient for the locks if used according to reasonable regulations.I set out tomorrow for Bedford, and immediately on my return shall be ready to enter into such stipulations as may give reasonable security and contentment on all sides. and as the subject is entirely new & untried I think it will be better to leave an opening for amendments from time to time, as experience may shew them necessary.
          I have said and say I am willing the bill should pass as amended by the Senate. but I will suggest two other verbal amendments which concern me no more than every other person, and which the Directors would probably desire to have made for the sake of correctness.
          In the 2d section of the bill it is said they are to take such toll as will enable them to keep the locks in repair, and to keep open the navigation ‘of the said river.’ say rather ‘of the sd portion of the river.’ otherwise it might be construed to extend power over the whole river from it’s source to it’s mouth, which is not intended.
          In the 1st amending clause of the Senate it is provided that no toll shall be demanded but at the locks, and ‘on vessels passing the locks.’ this would make the vessels themselves, whether loaded or empty, liable to toll, which I understand is not intended. instead therefore of ‘vessels passing the said locks’ say ‘articles liable to toll passing thro’ the sd locks.’ I suggest these amendments merely for the consideration of the Directors, who would doubtless prefer removing uncertainties before circumstances which may not be foreseen shall render them important; and with assurances that I am sincerely disposed to facilitate to them all the objects of their institution and to give as little trouble or impediment as possible to those who may use the navigation of my canal I tender to them & yourself every sentiment of esteem and respect.
          Th:
            Jefferson
        